In a coram nobis proceeding, defendant appeals from an order of the 'Supreme Court, Kings County, dated June 17, 1970, which denied his application without a hearing. Order affirmed. The sole claim properly before us on this appeal is the question of the adequacy of defendant’s assigned counsel (People v. Silverman, 3 N Y 2d 200). However, we find no merit as to that in this 'ease (cf. People v. Tomaselli, 7 N Y 2d 350; People v. Brown, 7 N Y 2d 359). Defendant’s claims with respect to the withdrawal of his guilty plea, even if justified, and we believe they are without merit, were all available on his appeal from the judgment of conviction and are not properly the subject of coram nobis relief (People v. Washington, 33 A D 2d 699; People v. Brown, 13 N Y 2d 201; People v. Howard, 12 N Y 2d 65; People v. Shapiro, 3 N Y 2d 203; People v. Sullivan, 3 N Y 2d 196). Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.